Response to Arguments
Applicant’s arguments filed in the communications above have been fully considered but are not persuasive. In the communications filed, applicant argues in substance that:
Argument (a) Applicant submits that Zavesky fails to disclose "wherein analyzing the plurality of categories of data is initiated once the mobile device is located within a predetermined distance of the access controlled environment" as recited in claim 1. The authentication token 108 in Zavesky does not correspond to the "wherein analyzing the plurality of categories of data is initiated once the mobile device is located within a predetermined distance of the access controlled environment" as recited in claim 1. The authentication token 108 in Zavesky does not correspond "user activity with a mobile device carried or worn by a user" nor does Zavesky analyze "plurality of categories of data is initiated once the mobile device is located within a predetermined distance of the access controlled environment" as recited in claim 1. The authentication token 108 in Zavesky is fixed, and there is no need for analysis of "plurality of categories of data associated with user activity with a mobile device carried or worn by a user" when the user in cones within a predetermined distance of different content providing devices 110. In Zavesky, the authentication token 108 is transmitted when a user is comes within a predetermined distance of different content providing devices 110, but there is no analysis of "plurality of categories of data is initiated once the mobile device is located within a predetermined distance of the access controlled environment" as recited in claim 1. As such, even if Luna, Asher, Van Os and Zavesky are combined, the elements of claim 1 do not result.

In response to argument (a), examiner respectfully disagrees. 
	The system of the instant application analyzes a plurality of categories of data to determine a user trust score that provides a level of confidence that a mobile device is in the presence of a trusted user who is authorized to access the access controlled environment (see [0005] & [0037] of the specification), and the analysis is initiated “once the mobile device is located within a predetermined distance of the access controlled environment” (Claim 1). Similarly, Luner-Asher-Van teaches prompting a user for identity verification data based on a location of the user device, wherein the particular type and quantity of identity verification data required to access the services of the system is based on the location and/or surveillance level associated with the location [Asher: 0048]. The prompting and analysis of identity verification data of Asher occurs based on the location of the user device within a particular area, but does not occur when the user device is within a predetermined distance of the area. In other words, Luner-Asher-Van does not teach that the prompting for identity verification data is initiated once the mobile device is located within a predetermined distance of the access controlled environment as recited in Claim 1. 
However, in a similar field of endeavor involving an authentication device that receives biometric data for first user and compares the received biometric data to predetermined biometric information for first user in order to confirm first user identity, Zavesky teaches that an authentication device generates an authentication token authenticating a first user and transmits the authentication token to a content providing device upon a determination that authentication device is within a predetermined distance from the content providing device (i.e. the accessed controlled environment) [Zavesky: 0039; 0041]. Zavesky further teaches that the user can be continuously authenticated at predetermined intervals and may communicate information to a content providing device upon a determination that first user is no longer authenticated [Zavesky: 0043-45]. Therefore, Zavesky teaches that once the authentication device is within a predetermined distance of the accessed controlled environment (i.e. content providing device), an authentication token is generated and transmitted to the content providing device. And thus the combination of Luner-Asher-Van with Zavesky would provide a system which prompts a user for identity verification data once the location of the user device is within a predetermined distance of an environment which requires verification of a user’s identity for access. 

For at least these reasons, applicant’s arguments are considered not persuasive. 

/AUSTIN J MOREAU/Primary Examiner, Art Unit 2446